DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Krigel (U.S. Patent No. 6,442,498 B1) discloses a testing unit has at least one memory device that is coupled to the CPU 12.  The memory device 24 is used to store data from each electronic signal sent out by the testing unit 10.  The data may be both stored as an internal testing unit file or as a random access file that can be saved at the user’s request.  The control/measurement card 22 has two primary functions.  First, the CMC directs the set of scanner cards 16 carry out the initiatives ordered by the custom-made software.  The software decides what action to take and informs the CPU via electronic signal what the requested action is.  The CPU then sends the request to the bus 14 which in turn sends the request to the CMC 22. The prior art fails to teach in combination with the rest of the limitations in the claim:  “a multiplicity of interface simulation devices that each have a multiplicity of second test point connections for connecting second ends of the multiplicity of electrical lines of the cable harness and are each configured to return line test signals received from the cable tester at the second test point connections to the cable tester by the multiplicity of electrical lines of the cable harness.”

Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a multiplicity of interface simulation devices that each have a multiplicity of second test point connections for connecting second ends of the multiplicity of electrical lines of the cable harness and are each configured to return line test signals received from the cable tester at the second test point connections to the cable tester by the multiplicity of electrical lines of the cable harness.”

Regarding claim 6, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “connecting a multiplicity of interface simulation devices, each having a multiplicity of second test point connections, to second ends of the multiplicity of electrical lines of the cable harness; feeding line test signals into the multiplicity of electrical lines of the cable harness by the cable tester; and returning the line test signals received from the cable tester at the multiplicity of interface simulation devices to the cable tester by the multiplicity of electrical lines of the cable harness.”
	
	Claims 2-4 are allowable due to their dependencies claim 1; claim 5 is allowable due to its dependency on claim 4; claims 7 and 8 are allowable due to their dependencies on claim 6; claim 9 is allowable due to its dependency on claim 8; claim 10 is allowable due to its dependency on claim 9.
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866